Citation Nr: 1500510	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-30 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, Type II.  

2.  Entitlement to service connection for diabetic neuropathy with hypertension, including as secondary to exposure to herbicides.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as secondary to exposure to herbicides.  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as secondary to exposure to herbicides.  

5.  Entitlement to service connection for sleep apnea, including as secondary to exposure to herbicides.  

6.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

7.  Entitlement to service connection for stress.  

8.  Entitlement to service connection for a dental condition for treatment purposes.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Senior Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1971 to March 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As final preliminary matters, the Board note that the issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for (1) a back disability and (2) a stomach condition, to include gastritis, have been raised by the record in a November 2011 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The Veteran seeks to entitlement to service connection for diabetic neuropathy with hypertension, including as secondary to exposure to herbicides; peripheral neuropathy of the bilateral upper and lower extremities, including as secondary to exposure to herbicides; sleep apnea, including as secondary to exposure to herbicides; bilateral carpal tunnel syndrome; stress; and a dental condition for treatment purposes.  He also seeks to reopen a claim of entitlement to service connection for diabetes mellitus, Type II.  Before the Board can adjudicate these claims, however, additional development is required.  

Specifically, the Board finds that remand in order to afford the Veteran a hearing before a Veterans Law Judge is warranted.  In making this determination, the Board notes that a Veteran, or a Veteran's representative, may request a hearing before the Board at a Department of Veterans Affairs field facility when submitting the Substantive Appeal (VA Form 9), or anytime thereafter, subject to the restrictions listed in 38 C.F.R. § 20.1304.  See 38 C.F.R. § 20.703 (2014).  Moreover, pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted if a Veteran, or a Veteran's representative acting on his or her behalf, expresses a desire to appear in person.  See 38 C.F.R. § 20.700.  

Here, the Veteran submitted a request for a hearing before a Veteran's Law Judge at the RO in a statement submitted in February 2014.  The Veteran's representative also reiterated this request in a statement submitted in December 2014.  Significantly, however, to date, the Veteran has not been provided such a hearing.  As such, in order to ensure full compliance with the due process requirements, the matters on appeal must be remanded for the RO to schedule the Veteran for a Board hearing, as requested.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.76, 20.700, 20.703, 20.704, 20.904(a)(3).  


Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, as requested by the Veteran.  All correspondence pertaining to this matter should be associated with the claims file.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



